                                                                                            FILED
                                                                                   2019 Jun-11 PM 02:30
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

LISA M. BAUBEAU,                          )
                                          )
      Claimant,                           )
                                          )
vs.                                       )   Case No. 7:18-cv-1369-CLS
                                          )
NANCY A. BERRYHILL, Acting                )
Commissioner, Social Security             )
Administration,                           )
                                          )
      Defendant.                          )

                           MEMORANDUM OPINION

      Claimant, Lisa Baubeau, commenced this action on August 28, 2018, pursuant

to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of the

Commissioner, affirming the decision of the Administrative Law Judge (“ALJ”), and

thereby denying her claim for a period of disability and disability insurance benefits.

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

(11th Cir. 1983).

      Claimant contends that the Commissioner’s decision is neither supported by
substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts that the ALJ improperly evaluated her subjective complaints of pain

and the effects of her non-exertional impairments. Upon review of the record, the

court concludes that these contentions lack merit, and the Commissioner’s ruling is

due to be affirmed.

      To demonstrate that pain or another subjective symptom renders her disabled,

a claimant must “produce ‘evidence of an underlying medical condition and (1)

objective medical evidence that confirms the severity of the alleged pain arising from

that condition or (2) that the objectively determined medical condition is of such

severity that it can be reasonably expected to give rise to the alleged pain.’” Edwards

v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991) (quoting Landry v. Heckler, 782 F.2d

1551, 1553 (11th Cir. 1986)). If an ALJ discredits subjective testimony of pain, “he

must articulate explicit and adequate reasons” for doing so. Hale v. Bowen, 831 F.2d

1007, 1011 (11th Cir. 1987) (citing Jones v. Bowen, 810 F.2d 1001, 1004 (11th Cir.

1986); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986)).

      The ALJ in the present case properly applied these legal principles. He found

that claimant’s medically determinable impairments could reasonably be expected to

cause the symptoms she alleged, but that “claimant’s statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely


                                          2
consistent with the medical evidence and other evidence in the record.”1 That

conclusion was in accordance with applicable law. See Marbury v. Sullivan, 957 F.2d

837, 839 (11th Cir. 1992) (“After considering a claimant’s complaints of pain, the

ALJ may reject them as not creditable, and that determination will be reviewed for

substantial evidence.”) (citing Wilson v. Heckler, 734 F.2d 513, 517 (11th Cir. 1984))

(emphasis supplied).

      The ALJ also adequately articulated reasons to support his findings. Claimant

argues the ALJ only considered snapshots of her pain ratings from visits to various

medical providers, but that contention is not consistent with the ALJ’s decision.

Instead, the ALJ relied on detailed medical findings, including MRI and x-ray results,

treatment records, and evaluations conducted by medical providers.2 With regard to

claimant’s non-exertional impairments, including depression, post-traumatic stress

disorder (PTSD), and attention deficit hyperactivity disorder (ADHD), the ALJ relied

upon the consistency of claimant’s complaints with her treatment notes as a whole,

not just snapshots of her level of functioning at various times.3 Claimant’s mental

health treatment records do not reflect a need for greater limitations than those

assessed by the ALJ.4

      1
          Tr. 61 (ellipsis supplied).
      2
          Tr. 63-65.
      3
          Tr. 61-62.
      4
          See Tr. 59 (finding that claimant could perform a limited range of sedentary work, with

                                                3
        Claimant also asserts that the ALJ gave too much weight to her limited daily

activities, but the ALJ did not mention claimant’s daily activities at all when

discussing the effects of claimant’s physical impairments. With regard to claimant’s

mental impairments, the ALJ stated that his mental residual functional capacity

findings were supported by claimant’s “reported activities of daily living, including

that she lives by herself independently and that she goes to casinos and does her own

shopping in stores — though she reports she attempts to avoid large crowds when she

does these activities . . . .”5 While the ALJ may appropriately consider a claimant’s

daily activities in evaluating the consistency of the claimant’s subjective complaints

with the other evidence of record, see 20 C.F.R. § 404.1529(c)(3)(i), the Eleventh

Circuit has disavowed the notion that “participation in everyday activities of short

duration, such as housework or fishing, disqualifies a claimant from disability.”

Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997). Thus, it would have been

inappropriate for the ALJ to conclude that claimant was able to work based solely

upon her limited daily activities, but that was not the ALJ’s only consideration. As

discussed above, he also relied upon claimant’s medical records, and his conclusions


additional non-exertional impairments, including: “she can understand and remember short and
simple instructions, but not detailed or complex instructions; can do simple, routine, repetitive tasks,
but not detailed or complex tasks; should have no more than occasional contact with the general
public and occasional contact with co-workers; and can deal with changes in the workplace if they
are introduced occasionally and gradually and are well-explained”).
       5
           Tr. 62.

                                                   4
were supported by substantial evidence.

      Finally, claimant asserts that the ALJ improperly considered statements from

two of claimant’s mental health treatment providers. The opinion of a treating

physician “must be given substantial or considerable weight unless ‘good cause’ is

shown to the contrary.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir.

2004) (internal citations omitted). Good cause exists when “(1) [the] treating

physician’s opinion was not bolstered by the evidence; (2) [the] evidence supported

a contrary finding; or (3) [the] treating physician’s opinion was conclusory or

inconsistent with the doctor’s own medical records.” Id. Additionally, the ALJ is not

required to accept a conclusory statement from a medical source, even a treating

source, that a claimant is unable to work, because the decision whether a claimant is

disabled is not a medical opinion, but is a decision “reserved to the Commissioner.”

20 C.F.R. § 404.1527(d).

      Social Security regulations also provide that, in considering what weight to

give any medical opinion (regardless of whether it is from a treating or non-treating

physician), the Commissioner should evaluate: the extent of the examining or

treating relationship between the doctor and patient; whether the doctor’s opinion can

be supported by medical signs and laboratory findings; whether the opinion is

consistent with the record as a whole; the doctor’s specialization; and other factors.


                                          5
See 20 C.F.R. § 404.1527(c). See also Wheeler v. Heckler, 784 F.2d 1073, 1075

(11th Cir. 1986) (“The weight afforded a physician’s conclusory statements depends

upon the extent to which they are supported by clinical or laboratory findings and are

consistent with other evidence as to claimant’s impairments.”).

      Dr. Mohammed Islam, claimant’s treating psychiatrist, submitted a letter on

February 23, 2018, stating:

             I am writing this letter at the request of Ms. Baubeau. She is seen
      at the mental health center at the Tuscaloosa Veterans Affairs Medical
      Center (TVAMC). She is diagnosed to have chronic Post Traumatic
      Stress Disorder, Military sexual trauma, Major Depressive Disorder and
      insomnia. She is receiving treatment for her condition and is currently
      disabled. Any help in this regard will be highly appreciated.

Tr. 1261. The ALJ erroneously failed to mention Dr. Islam’s opinion, much less state

or explain the weight he afforded to that opinion. Even so, the ALJ’s error was

harmless. Dr. Islam did not provide any information about claimant’s level of mental

or emotional functioning. The mere fact that she has received multiple mental health

diagnoses is not sufficient to support a finding of disability. See 20 C.F.R. §

404.1505 (defining a disability as “the inability to do any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months”); Bowen v. Yuckert, 482 U.S. 137, 146

(1987) (“The [Social Security] Act ‘defines “disability” in terms of the effect a

                                           6
physical or mental impairment has on a person’s ability to function in the

workplace.’”) (alteration supplied) (quoting Heckler v. Campbell, 461 U.S. 458, 459-

60 (1983)). Moreover, Dr. Islam’s conclusory statement about claimant’s disability

is not entitled to controlling consideration, because the determination of disability

status is for the Commissioner, not for a medical provider.

      Kristi Clements, a psychologist with the Department of Veterans Affairs, also

completed a Mental Disorders Disability Benefits Questionnaire on February 24,

2016. She indicated that claimant experienced depressive disorder with anxiety and

features of PTSD. She also checked a box indicating that the best summary of

claimant’s mental occupational and social impairment was: “Occupational and social

impairment with occasional decrease in work efficiency and intermittent periods of

inability to perform occupational tasks, although generally functioning satisfactorily,

with normal routine behavior, self-care and conversation.”6            The ALJ found

Clements’ opinion to be persuasive because it was “well supported by objective

evidence and . . . generally consistent with the other evidence.”7 Claimant does not

dispute that the ALJ’s decision was consistent with the record, and, indeed, it was

supported by substantial evidence. Instead, claimant asserts that Clements’ opinion

“actually supports a finding of disability in that it substantiates the opinion of the VE

      6
          Tr. 2206.
      7
          Tr. 62.

                                           7
that she would be off-task more than tolerated by employers in the national

economy.”8 The vocational expert (VE) did not offer any opinions during the

administrative hearing about how claimant’s mental limitations might affect her

ability to stay on task. Instead, he testified that if claimant were only able to sit or

stand for five minutes at a time, she would be off task more than ten percent of the

day and would therefore be unable to perform any work in the national economy.9

There is no connection between that testimony and Clements’ opinion, and there is

nothing else in the record to indicate that Clements’ opinion would support a

complete inability to work.

      In summary, the court concludes the ALJ’s decision was based upon substantial

evidence and in accordance with applicable legal standards. Accordingly, the

decision of the Commissioner is due to be affirmed. A separate final judgment will

be entered contemporaneously herewith.

      DONE this 11th day of June, 2019.


                                                       ______________________________
                                                       United States District Judge




      8
          Doc. no. 14 (claimant’s brief), at 12.
      9
          Tr. 97.

                                                   8
